Hooker, J. :
The proceedings- were commenced by the issuance of a warrant by the "city judge on the 6th day of February, 1907, upon the written application of an overseer of the poor of the town of Poughkeepsie. The defendant objected to the proceedings upon the ground, among others, that the magistrate, the judge of a local court of limited jurisdiction, did not. have jurisdiction because both the complainant and the defendant are residents of the town of Poughkeepsie, outside the city of that name, arid that the cause of action did not arise in the city.
The Oity Court of the City of Poughkéepsie was created by *563chapter 35 of the Laws of 1902, entitled “An act creating a city court in and for the city of Pougkeepsie, Yew York.” Section 1 of said chapter provides : “ City court.— An inferior local court of criminal and civil jurisdiction, to be called and known as the city court of the city of Poughkeepsie, is hereby created and established in and for said city, with the jurisdiction and powers hereinafter provided. The city judge shall be the judge of the court.” Section 2 of said act (as aind. by Laws of 1905, chap. 322) provides'': “ The city judge of the city of Poughkeepsie shall be appointed by the mayor. The term of office of said city judge shall be for four years, and his salary shall be the sum of fifteen hundred dollars per annum to be audited, allowed and paid by the common council.” Subdivision 1 of section 13 of said act provides: “The city judge in all criminal actions and proceedings and special proceedings of a criminal nature for and on account of offences committed or charged to have been committed within the city shall have all the jurisdiction and authority which a justice of the peace of a town would have if such offence were committed or charged to have been - committed in a town, including bastardy proceedings, in which latter proceeding it shall not be necessary for the city judge to associate with himself another magistrate.” Subdivision 3 of section 13 provides: “ All powers and authority conferred upon the recorder of the city of Poughkeepsie by law or a court of special sessions therein are hereby conferred upon said city judge or the city court except as otherwise provided in this act, and where by the provisions of law now' existing, exclusive jurisdiction is conferred upon courts of special sessions in said city and the recorder, the city court created by this act shall have such exclusive jurisdiction.” The charter of the city of Poughkeepsie (Laws of 1896, chap. 425, § 146, as renumbered from § 132 by Laws of 1900, chap. 659) provides that “ the recorder of said city shall possess all the powers and jurisdiction conferred by law upon recorders of cities and shall also have' and possess the same jurisdiction and powers possessed by a single justice of the peace or by two justices of the peace in towns except in civil actions.”
Section. Hf of article 6 of the Constitution as it existed at the time the City Court of the City of Poughkeepsie was created,; provided as follows“ The electors of the several towns shall, at their *564annual town meetings, or at .such other time and in.such manner as the Legislature may .direct,- elect justices of the peace, whose term of office shall be four years.. * * * Justices of the peace and district court justices.may. be elected in the different cities of this State in such manner, and with such powers, and for such terms, •respectively, as-are or shall be prescribed by law ; all other judicial officers in cities, whose election or appointment is ..not otherwise provided for in tins article, shall be chosen by the electors of such cities, or appointed by some local authorities-thereof.” And by . section 18 of article 6 of the Constitution it is. provided that “Inferior' local courts of civil and criminal'jurisdiction may be established by the Legislature,” but those thereafter so established shall not be-courts of record ; their jurisdiction is limited; and the section also provides í “ Except as herein otherwise provided, all judicial officers shall be elected or appointed at. such times, and in such manner as the Legislature may direct.”
Fortunately ..we are not without judicial interpretation of the •extent to which'the jurisdiction of inferior Courts of local jurisdic.tión .may go. Tile cases are collected"' and .-reviewed in the able opinion of Mr. Justice "Ward in Ziegler v. Corwin (12 App. Div. 60). I would not, if I were able, add anything .to his exhaustive treatment of the subject. The conclusion is that the jurisdiction of these local courts is limited to caus'es of actions arising within the territorial limits of the tribunal) or to cases' in which the parties proceeded against resided within or are served with process, within the-jurisdiction of the local court. (See, too, Baird v. Helfer, 12 App. Div. 23.) In this case, which is a civil action, quasi criminal only in its character,-the complainant is a resident of the. town of Poughkeepsie, without the city of Poughkeepsie. The defendant also resides outside the city, and it does not appear that he-was arrested or served with process within the city, . Mo claim in aid of the jurisdiction of the coürt can be made on the theory that a crime was committed within the city of Poughkeepsie. For in the first place this is not a criminal, case to punish the; defendant for the commission óf a crime,' but rather a proceeding which has ! for its ■object the indemnification of the town upon which the. child was -likely to become a charge ; and in the second place the- child was conceived without the city-of Poughkeepsie $ it. was horn in-the *565city of Hew York, and at the time of the institution of the proceedings both the child and its, mother were living in the town of Poughkeepsie, outside the city of Poughkeepsie.
The effect of the determination appealed from is that a judicial officer appointed by the mayor of the city of Poughkeepsie, whose jurisdiction by law is limited to that city, has decided important questions of fact and of law as between residents of a town outside the city in which he may act, in a proceeding in which none of the acts or circumstances which gave rise to it were committed in or in any way appertained to or affected the city or any of its inhabitants, and process tó institute which was not served therein. Such a situation is violative of the spirit of all of the cases on the subject, and our conclusion must be that the court was without jurisdiction to entertain these proceedings.
The order appealed from must, therefore, be reversed, and the defendant discharged.
Woodwabd, Jenks, Gaynob and Rich, JJ., concurred.
Order of the County Court of Dutchess county reversed and defendant discharged.